

94 HR 1244 IH: To repeal certain foreign affairs reporting requirements.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1244IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mrs. Kim of California (for herself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal certain foreign affairs reporting requirements.1.Repeal of certain foreign affairs reporting requirements(a)In generalThe following provisions of law are hereby repealed:(1)Subsection (b) of section 804 of Public Law 101–246.(2)Section 6 of Public Law 104–45.(3)Section 406 of Public Law 101–246 (22 U.S.C. 2414a).(4)Subsection (c) of section 702 of Public Law 96–465 (22 U.S.C. 4022).(5)Section 404 of the Arms Control and Disarmament Act (22 U.S.C. 2593b).(6)Section 5 of Public Law 94–304 (22 U.S.C. 3005).(7)Subsection (b) of section 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7).(b)Technical and conforming amendmentSubsection (c) of section 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7) is redesignated as subsection (b).